Title: To Alexander Hamilton from Edmund Randolph, 9 July 1791
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia July 9. 1791
Sir

In answering your communication of the 10th. of december last, I cannot do better, than acknowledge my conviction from the reasoning of Mr. Dayton. That reasoning being in your possession, I beg leave to refer to it, as the groundwork of my opinion, that military rights to land ought to be received on account of his that is Judge Symmes’s contract in the manner, contended for by him.
I have the honor, sir, to be with real esteem and respect yr. mo. ob. serv.
Edm: Randolph
The Secretary of the Treasury

